Citation Nr: 1529100	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased initial evaluation for status post right 5th finger proximal interphalangeal joint fracture with flexion deformity and ankylosis, currently evaluated as noncompensably disabling.

2. Entitlement to an increased initial evaluation for bilateral pes planus and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint, currently evaluated as noncompensably disabling.

3. Entitlement to an increased initial evaluation for right foot plantar fasciitis, currently evaluated as noncompensably disabling.

4. Entitlement to an increased initial evaluation for left foot plantar fasciitis, currently evaluated as noncompensably disabling.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION


The veteran served on active duty from September 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted the Veteran's above noted claims at a noncompensable evaluation.  The Veteran continues to disagree with the level of disability assigned.  A videoconference hearing was held before the undersigned Veterans Law Judge in May 2015.

The issues of increased evaluations for right and left knee patellar tendon strain were raised by the record in the Veteran's May 2015 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Regretfully, the Board finds that further development is warranted in this case before adjudication.  The evidence of record shows that the Veteran was last examined in his case prior to his discharge, in September 2009.  The Veteran, in his hearing testimony in May 2015, indicated that he felt his disabilities had increased in severity since that time.  Specifically, the Veteran noted more pain in his feet, particularly on arising in the morning, and as well, increased pain and numbness in his finger.  As the Veteran has alleged an increase in severity in these disabilities, and as it has been 6 years since his last VA examination, the Board finds that the Veteran should be afforded further VA examinations to address the current level of severity of his service connected foot and finger disabilities.

In addition, on remand, the RO should ensure that all relevant records have been associated with the Veteran's claims file.  It appears, from the Veteran's testimony, that he has only received treatment at the VA directly, or through a VA fee basis arrangement; however, it also does not appear that the RO has associated any medical records dated more recently than 2010 with the Veteran's claims file.  The RO MUST ensure that all more recent VA treatment records have been associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any finger or foot disability, from 2010 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided VA examinations addressing his finger and foot disabilities.  All indicated tests and studies are to be performed.  Prior to the examinations, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the Veteran's feet and right fifth finger disabilities, and determine whether the Veteran has any neurological deficits related to any of these service connected disabilities.  All relevant testing should be undertaken, including range of motion testing, and whether repetition of movement causes further pain or further decreased range of motion.  The examiner should also offer an opinion as to what impact, if any, these service connected disabilities have on the Veteran's employability.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






